Citation Nr: 1535809	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  09-32 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


	THE ISSUE		

Entitlement to initial evaluations in excess of 30 percent from September 14, 2007 to February 6, 2013, in excess of 50 percent from February 7, 2013 to September 25, 2013, and in excess of 70 percent from September 26, 2013, for adjustment disorder with depressive symptoms.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active service from November 1983 to November 1986 and from May 1987 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a rating decisions dated in August 2008, April 2013, and June 2014 of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, a formal claim for TDIU was considered and denied by the RO during the pendency of this appeal.  The issue of TDIU is REFERRED to the AOJ for adjudication.



FINDINGS OF FACT

1.  During the entire appeal period, it is as likely as not that the Veteran's symptoms from his adjustment disorder with depressive symptoms caused occupational and social impairment with deficiencies in most areas, such as work, family relationships, judgment, and mood.  

2.  At no time during the appeal period did the Veteran's symptoms from his adjustment disorder cause total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, during the entire appeal period, his adjustment disorder with depressive symptoms met the criteria for a 70 percent evaluation.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.130, Diagnostic Code 9440 (2014).

2.  The Veteran's adjustment disorder with depressive symptoms did not meet the criteria for a 100 percent evaluation at any time during the appeal period.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.7, 4.130, Diagnostic Code 9440.


	REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) have been met. VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c) (2014).

The Veteran's adjustment disorder with depressive symptoms has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9440.  All psychiatric disabilities, however, are evaluated under the General Rating Formula for Mental Disorders (general rating formula).  Pursuant to the general rating formula, a 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  See Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, the Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The evidence throughout the appeal period reflects that the Veteran's adjustment disorder with depressive symptoms caused an overall level of impairment most nearly approximating the criteria for a 70 percent rating. 

Prior to the Veteran filing his claim for service connection for a mental disorder, VA treatment records indicate that on his initial mental health visit, he reported depression much of the time to the point where he often felt the urge to cry, constant anxiety and worry with ruminating thoughts, poor sleep due to pain, low energy level, anger most of the time and yelling at his family over little things although he denied any physical violence.  Mental status examinations demonstrated normal speech, depressed mood, constricted affect, and clear and goal directed thoughts.  There were no suicidal or homicidal thoughts, and he was cognitively intact.  The Veteran was diagnosed as having depression NOS, and Global Assessment of Function (GAF) scores of 55 were assigned.  The Veteran was prescribed medications for mood, anxiety and sleep which during this time were periodically increased.  These medications appeared to help lessen the severity of his psychiatric symptoms from April 2007 until August 2007 when he reported increased anger, decreased energy, poor concentration, racing thoughts, sleep impairment and having a very short fuse.  It was noted that the Veteran's brother had just passed away from brain cancer.   

From October 2007 through January 2010, VA treatment records indicate that the Veteran reported symptoms of depressed mood, low energy level, constant anxiety and worry, and ruminating thoughts.  He had been having arguments with his wife and avoiding people.  The Veteran felt that life was not worth living although no suicidal thoughts were reported.  These records also indicate fluctuations in the Veteran's symptoms due to medication but that he isolated when angry or overwhelmed.  It was noted that the Veteran would make rude comments to strangers who irritated his and lost his temper with his children, yelling over minor provocations.  In July 2009, the Veteran almost got into a fight with someone at a party.   Mental status examinations, diagnosis, and GAF scores remained essentially unchanged.  

On June 25, 2010, the Veteran reported that his mood was down most of the time, that he was separated from his wife, and that he was more irritable and snappy.  The Veteran stated that his wife left after he started yelling and throwing things.  The Veteran also noted that he had one period where he developed suicidal thoughts.  He went out hunting rabbit and thought about shooting himself while he was alone but could not follow through after thinking about his wife and children.  Mental status examinations showed the Veteran to be cooperative with normal speech, depressed mood, constricted affect with the Veteran at times on the verge of tears, clear and goal directed thoughts, and good insight and judgment.  There were no suicidal thoughts, and he was cognitively intact.  The Veteran was diagnosed as having depression NOS, and a GAF of 55 was assigned.

The psychiatrist noted that the Veteran had chronic pain and loss of functioning due to service-connected shoulder injury and that he had some loss of autonomy and personal identify as he was unable to work or provide for his family.  The psychiatrist noted that the Veteran felt depressed most of the time creating significant social impairment and was negatively impacting family relations and judgment.  The Veteran had been having more suicidal ideation and near-continuous depression affecting the ability to function independently; he was unable to follow through with necessary household tasks and then felt guilty and ineffective.  The psychiatrist noted that the Veteran had impaired impulse control and at times he neglected personal appearance and hygiene.  The Veteran also had significant difficulty adapting to stressful circumstances, had very low tolerance, rigid thinking, and impatience.  The psychiatrist noted an impaired ability to establish and maintain effective relationships, was more distant from his children and had no significant friendships.  The psychiatrist noted that he encourage the Veteran to reopen his service-connected claim for chronic adjustment disorder as the condition had significantly worsened and warranted an increase.

On August 1, 2010, the Veteran presented to the Emergency Department indicating that he needed help and that he was suicidal that morning after drinking all night and got into a fight when a group of guys jumped him.  He felt hopeless but denied having a plan.  The Veteran reported being depressed for a long time but had not been taking his medication because he had been drinking.  The Veteran reported being depressed because he could not provide for his family due to shoulder pain.  At the time of examination, the Veteran denied being suicidal and requested help for alcohol detox.  

VA treatment records from September 2010 to July 2013 show periods of variable severity of depression, anger, and sleep impairment but the Veteran was not getting into fights or becoming violent.  In June 2011, however, the psychiatrist changed the GAF score assigned to 45 after the Veteran reported having thoughts about cutting his wrist after an argument with his wife but did not follow through.  In August 2013, the Veteran reported that the previous week, he started drinking at a softball game and got into a verbal altercation which escalated to a fight.  

The Veteran has undergone numerous VA examinations during the period under appeal.

On VA examination in July 2008, the Veteran reported continued symptoms of depressed mood, poor motivation, irritability, social isolation, and passive thoughts of suicide.  The Veteran also reported marital and family strain because of his irritability and depression.  The Veteran reported isolating himself significantly, often spending a significant amount of time in his room away from family members.  Mental Status examination revealed no impairment of thought processes or communication, no delusions or hallucinations, mildly agitated but overall friendly and cooperative behavior.  The Veteran reported passive suicidal thoughts without plan or intent, and he maintained personal hygiene.  There was no memory loss or impairment, no obsessive or ritualistic behavior, and no panic attacks.  The Veteran's speech was normal and there was no impaired impulse control.  The examiner noted that there was a presence of depressed mood as well as significant sleep impairment.  The examiner noted that the Veteran isolated himself and was having difficulty appropriately interacting with others due to irritability, that he did not engage in many social activities but completed basic activities of daily living independently.  The examiner noted that the Veteran was able to meet family responsibilities and was emotionally able to meet work demands and responsibilities.  The Veteran was diagnosed as having adjustment disorder with major depressive-like symptoms, and the severity of his symptoms at that time was noted to be moderate.   A GAF score of 58 was assigned as well as a one year previous GAF score of 52.

On VA examination in August 2012, the Veteran reported that he had strained relationships with his wife and children due to his anger and irritability and regular contact and supportive relationships with his extended family.  The Veteran reported one close friend and a few acquaintances but noted that he rarely socialized.  The Veteran reported mild social isolation but indicated that he was able to interact appropriately with others.  The Veteran reported anger and irritability low energy and motivation, feelings of sadness and some hopelessness, feelings of worthlessness.  Mental Status examination revealed adequate hygiene, normal behavior, and normal speech.  He demonstrated depressed mood, broad range affect somewhat agitated at first, normal thought processes, and unremarkable thought content.  He was oriented to person, time, and place and denied hallucinations.  His insight and judgment were good, and his memory was within normal limits.        

The Veteran was diagnosed as having adjustment disorder with depressed mood, a GAF score of 55 was assigned, and the examiner determined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  

In March 2013, the VA examiner who conducted the August 2012 VA examination opined that it was less likely than not that the Veteran's alcohol abuse was related to his service-connected depression but to psychosocial stressors including unemployment, financial problems, and family relationship problems.   

On VA examination in September 2013, the Veteran reported that he had been having marriage problems due to his inability to work due to physical problems.  The Veteran denied having close friends and reported being mostly sedentary.  The examiner noted that a review of records indicate that the Veteran was at a softball game watching his daughter in August and was in a fight.  The examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  Mental Status examination revealed normal behavior, and normal speech.  He demonstrated depressed mood, restricted affect, normal thought processes, and unremarkable thought content.  He was oriented to person, time, and place and denied hallucinations.  His insight was good, and his judgment was fair to good, and his memory showed variable memory impairment.  The examiner noted that the Veteran required medications to sleep.       

The Veteran was diagnosed as having adjustment disorder with depressed mood, a GAF score of 53 was assigned, and the examiner determined that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The examiner opined that the Veteran's alcohol dependence likely preceded his adjustment disorder but that only a singer GAF score could be provided because of the combined effects of the conditions and the overlapping symptoms of the alcohol dependence and adjustment disorder with depression.  

With respect to employability, in May 2014, the VA examiner who conducted the September 2013 examination opined that the Veteran likely had moderate impairment in functioning due to adjustment disorder symptoms of depressed mood and self-esteem issues which likely impacted his motivation and self-efficacy toward both formal/work relationships and his confidence to perform meaningful tasks adequately. 
            
The above evidence reflects that during the entire appeal period, the Veteran has had symptoms listed in the criteria for 50 and 70 percent evaluations, or their equivalents, flattened affect; disturbances of motivation and mood; difficulty in establishing effective work and social relationships (50 percent); as well as suicidal ideation; near continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances (70 percent).

As to the examiners' characterizations of the severity of the Veteran's adjustment disorder and depressed mood, the July 2008 VA examiner indicated moderate symptoms and noted that the Veteran isolated himself and was having difficulty appropriately interacting with others due to irritability, that he did not engage in many social activities but was emotionally able to meet family responsibilities and work demands.  The August 2012 VA examiner determined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner also determined that the course of the Veteran's depressive symptoms and their effect on his functioning remained primarily unchanged since the last VA examination.  The September 2013 VA examiner determined that the Veteran had occupational social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. 

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  

GAF scores assigned by the VA examiners were 58 in July 2008, 55 in August 2012, and 53 in September 2013.  VA treatment records between September 2010 and April 2012 indicate GAF scores of 55 prior to June 2011 and GAF scores of 45 from June 2011.   

The examiners' characterization of the level of disability and the GAF scores they assign are neither dispositive nor binding on the Board.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009) ("The medical examiner provides a disability evaluation and the rating specialist interprets medical reports in order to match the rating with the disability"); 38 C.F.R. § 4.2.  

The above evidence reflects both that the Veteran has had symptoms well within the range of criteria for a 70 percent rating and that his symptoms caused deficiencies in many areas from the time he filed his claim.  It is important to note that throughout the appeal period, the Veteran consistently felt that life was not worth living and isolated himself from everyone including the people to whom he was closest, his wife, his children, and his grandchildren.  In addition, at the July 2008 VA examination, the Veteran reported passive thoughts of suicide.  The evidence is, thus, evenly balanced as to whether the overall level of impairment caused by the symptoms of the Veteran's adjustment disorder with depressive symptoms have more nearly approximated that indicated by the criteria for a 70 percent rating for the entire period on appeal.  As the reasonable doubt created by this approximate balance of the evidence must be resolved in favor of the Veteran, a 70 percent rating is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A higher, 100 percent schedular rating is not warranted, however, because the Veteran's symptoms have not at any time during the appeal period caused overall impairment more nearly approximating the total occupational and social impairment in the criteria for a 100 percent rating, and the Veteran has not had the symptoms listed in these criteria.  The VA examination reports and VA treatment records have reflected that the Veteran has generally been oriented in all spheres with adequate thought process, communications, with only mild memory loss.  The Veteran has consistently denied hallucinations and homicidal ideation.  There had never been any report or signs of persistent delusions, disorientation to time or place, memory loss for names of close relatives, own occupation, and own name.  Although the Veteran has on occasion demonstrated violent acts such as isolated incidents of getting into fights with people and suicidal ideation, the Board does not consider these grossly inappropriate behavior or persistent danger of hurting self or others.  In addition, although testimony at the May 2015 Travel Board hearing that the Veteran is dependent on his wife for reminding him of scheduled appointments and to take showers and changes his clothes, this is not considered an inability to perform activities of daily living and is addressed by the 70 percent evaluation.

As the Veteran's symptoms did not more nearly approximate the criteria for a 100 percent rating, or reflect that they were evenly balanced between the criteria for 70 and 100 percent ratings, a higher rating of 100 percent is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

The discussion above reflects that the symptoms of the Veteran's adjustment disorder with depressive symptoms are contemplated by the applicable rating criteria.  The specific psychiatric symptoms as well as the effects of these symptoms on his occupational and social functioning been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).




ORDER

Entitlement to an initial evaluation of 70 percent for adjustment disorder with depressive symptoms prior to September 26, 2013, is granted subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 70 percent for adjustment disorder with depressive symptoms is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


